Citation Nr: 1644885	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for limited motion of the right knee.

2. Entitlement to an initial disability rating higher than 20 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from September 2007 to August 2008.

This case comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was later transferred to the RO in Nashville, Tennessee.  The RO's March 2010 decision included rulings on nine separate issues.  The Veteran appealed five of the RO's rulings in her notice of disagreement and, in her later substantive appeal (VA Form 9), she limited the scope of her appeal to the two issues listed in the title page of this remand.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal, the Veteran checked boxes next to pre-printed text indicating her desire to testify before a Veterans Law Judge at both a Travel Board hearing and a videoconference hearing.  A videoconference hearing was scheduled for April 12, 2016.  On that date, the RO received a written statement from the Veteran requesting a withdrawal of her right knee appeal.  But it was not clear whether the Veteran's request applied to either or both of the issues in this case.  

The Board sought clarification from the Veteran's representative, which responded in a September 2016 memorandum.  In the memorandum, the representative requested that a hearing should be scheduled.  Pursuant to that request, this appeal will be remanded to arrange a hearing.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel board or videoconference hearing, whichever can be arranged most quickly, at the RO nearest the Veteran's residence, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







